UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-20260 IntegraMed America, Inc. (Exact name of Registrant as specified in its charter) Delaware 06-1150326 (State or other jurisdiction of incorporation or organization) (IRS employer identification no.) Two Manhattanville Road Purchase, NY (Address of principal executive offices) (Zip code) (914) 253-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated filer¨ Accelerated Filerx Non-Accelerated filer¨ Smaller Reporting Company¨ Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).Yes¨Nox The aggregate number of shares of the Registrant’s Common Stock, $.01 par value, outstanding on July 25, 2011 was approximately 11,844,323. INTEGRAMED AMERICA, INC. FORM 10-Q TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets at June 30, 2011 (unaudited) and December 31, 2010 3 Consolidated Statements of Operations for the three and six-month periods ended June 30, 2011 and 2010 (unaudited) 4 Consolidated Statements of Shareholders’ Equity for the six-month periods ended June 30, 2011 (unaudited) 5 Consolidated Statements of Cash Flows for the six-month periods ended June 30, 2011 and 2010 (unaudited) 6 Notes to Consolidated Financial Statements 7-14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. (Removed and Reserved) 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 CERTIFICATIONS PURSUANT TO RULE 13A-14(A), AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 EXHIBITS CERTIFICATIONS PURSUANT TO 18 U.S.C. § 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 EXHIBITS 2 INTEGRAMED AMERICA, INC. CONSOLIDATED BALANCE SHEETS (All amounts in thousands, except per share and share amounts) June 30, December 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Patient and other receivables, net Deferred taxes Other current assets Total current assets Fixed assets, net Intangible assets, Business Service Rights, net Goodwill Trademarks Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Current portion of long-term notes payable and other obligations Due to Fertility Medical Practices Attain IVF deferred revenue and other patient deposits Total current liabilities Deferred and other tax liabilities Long-term notes payable and other obligations Total liabilities Commitments and Contingencies Shareholders’ equity: Common Stock, $.01 par value – 20,000,000 shares authorized at June 30, 2011 and December 31, 2010,11,881,531 and 11,735,339 issued at June 30, 2011 and December 31, 2010, and 11,844,323 and 11,728,491 shares outstanding at June 30, 2011 and December 31, 2010, respectively Capital in excess of par Other comprehensive loss ) (55 ) Treasury stock, at cost – 37,208 and 6,848 shares at June 30, 2011 and December 31, 2010 respectively ) (64 ) Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 INTEGRAMED AMERICA, INC CONSOLIDATED STATEMENTS OF OPERATIONS (all amounts in thousands, except per share amounts) (unaudited) For the Three-month period Ended June 30, For the Six-month period Ended June 30, Revenues, net Attain Fertility Centers $ Vein Clinics Total revenues Costs of services and sales Attain Fertility Centers Vein Clinics Total costs of services and sales Contribution Attain Fertility Centers Vein Clinics Total contribution General and administrative expenses Legal Settlement — — Interest income ) Interest expense Total other expenses Income before income taxes Income tax provision Net income $ Basic and diluted net earnings per share of Common Stock Basic earnings per share $ Diluted earnings per share $ Weighted average shares – basic Weighted average shares - diluted See accompanying notes to consolidated financial statements. 4 INTEGRAMED AMERICA, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (all amounts in thousands) (unaudited) Common Stock Treasury Shares Shares Amount Capital in Excess of Par Accumulated Comprehensive Income (loss) Shares Amount Retained Earnings Total Equity Balance at December 31, 2010 $ $ $ ) (7 ) $ ) $ $ Stock awards granted, net 1 (1 ) — ) (266 ) — ) Restricted stock award and stock option expense amortization — Stock options exercised 37 1 92 — 93 Unrealized loss on hedging transaction, net — — — (5
